In re:

Case:18-03670-vad Doc #:25 Filed: 12/17/18 Page 1 of 1

UNITED STA'I`ES BANKRUPTCY COURT
WESTER.N DISTRICT OF MICHIGAN

TH Holton and Case No. lB-O3670-jtg
JoArm Holton, Chapler 13
Debtors.

DEBTORS’ MOTION TO VOLUNTARILY DISMISS CHAPTER 13 CASE

The Debtors, by and through their attorneys, Andersen Ellis & Shephard, ask the Court to dismiss

this case in accordance with I l U.S.C. §l307(b). The Debtors state the following in support of` this

I'€qU¢Si.'Z

l.

This case was filed on August 27, 2018. The plan has not yet been confirmed. This case has
never been converted, dismissed, or reinstated.

The Debtors no longer desire the protection of chapter 13 bankruptcy.

The Debtors understand that il` theyr dismiss this case, they will still owe all of` their debts, they
will not receive a discharge, all creditors will be free to pursue their remedies against the Debtors,
and that these remedies may include repossession, foreclosure, lawsuits, gamishments, collection,
adding interest and penalties to debts, and seizing assets.

The Debtors understand that if a motion for relief from stay was filed in this case, they must wait
180 days to file a new case. ll U.S.C. §lOQ(g)(Z).

The Debtors understand that if` they dismiss this case and then file a new bankruptcy case, it is
possible that they will not be able to obtain the protection afforded by the automatic stay in the
new case because oi`this previous case. l l U.S.C. §362(c)(3).

The Debtors understand that this list is not intended to be complete or exhaustive, and that there
may be other consequences of voluntarily dismissing this case that are not specifically identined

in this motion.

For these reasons, the Debtors ask the Court to dismiss this case.

Date: ZZ-g Z*/f TMM "_>

Date:/;?` / 7" /g

Date: |FL,.|’j,-I%

TH H ton

 
  

 

 

JoAnn Holton

   

Andersen Ellis & Shephard

 

Angie J. Bailey (PSO?OZ)

866 3 Mile Road NW, Suite B
Grand Rapids, Ml 49544
(616) 784-i700

